In the Missouri Court of Appeals
                                Eastern District
                                        DIVISION THREE

STATE OF MISSOURI,                             )      No. ED107999
                                               )
          Respondent,                          )      Appeal from the Circuit Court of
                                               )      St. Charles County
vs.                                            )      1611-CR04052-01
                                               )
LARRY E. NORTHCUTT,                            )      Honorable Deborah J. Alessi
                                               )
          Appellant.                           )      Filed: September 29, 2020


Angela T. Quigless, P.J., Kurt S. Odenwald, J., and James M. Dowd, J.

                                             OPINION

          Larry Northcutt was convicted following a January 2019 jury trial in the Circuit Court of

St. Charles County of one count of murder in the first degree, § 565.020,1 and one count of

armed criminal action, § 571.015, in connection with the July 23, 2016 stabbing death of Victim

Chris Gernigan. In this appeal, Northcutt raises two claims of trial court error. In Point One,

Northcutt claims the trial court plainly erred in admitting the testimony of Detective Splittorff

regarding certain cellular phone messages between Northcutt and an associate that were

exchanged around the time of the murder because the messages were hearsay. In Point Two,

Northcutt claims the trial court erred in admitting Northcutt’s statement to Detective O’Neill that



1
    All statutory references are to RSMo 2016 unless otherwise indicated.
revealed his cellular phone number because he made the statement to the detective before he had

been Mirandized. Finding no error, we affirm.

                                           Background

        The evidence viewed in the light most favorable to the verdict is as follows: Just after

midnight on July 23, 2016, Victim Chris Gernigan died on the side of Highway 67 near West

Alton, Missouri after Northcutt fatally stabbed him in the chest. The prosecution relied heavily

on (1) cell phone records, text message records, and surveillance video that helped investigators

establish the relevant locations and movements of the Victim and Northcutt, (2) incriminating

statements Northcutt made during text message conversations with two witnesses, and (3)

Northcutt’s statement to the police after he waived his Miranda rights.

        On July 22, 2016, Victim, who lived in Roxanna, Illinois, was trying to get a ride to his

girlfriend Kaylyn Davis’s home in Alton, Illinois, approximately 12 miles away. Natasha Smith,

a mutual friend of both Victim and Northcutt, eventually agreed to drive Victim to Davis’s

home. Surveillance video at a convenience store in Wood River, Illinois, a town near Roxanna,

showed Victim getting picked up by Smith at 12:13 a.m. on July 23rd. Unknown to Victim,

Smith had agreed to allow Northcutt to hide in the trunk of the vehicle. During the ride,

Northcutt exchanged text messages with both Smith and with another person named Tara Clark.

To Clark, Northcutt boasted from inside the trunk that he “got this bitch today,” and told Clark

the next day that “I did it, I got him.”

        In his statement to the police after he waived his Miranda rights, Northcutt stated that

when Smith stopped the car on the side of Highway 67 near West Alton, Missouri,2 Northcutt got



2
 West Alton, Missouri is on the opposite side of the Mississippi River from Alton, Illinois.
Victim told Davis that Smith said she was going to cross over the bridge to the Missouri side to
get gas since it was apparently cheaper in Missouri before taking Victim to Davis’s home.

                                                2
out with his knife drawn, confronted Victim, and stabbed Victim in the chest. Northcutt claimed

he stabbed Victim only after he saw a shiny object in Victim’s hand.

       Victim’s girlfriend Davis, for her part, called Victim at 12:27 a.m. on his cellular phone.

Victim told her he found a ride and was on his way. Davis heard a female voice in the

background then heard Victim scream. The connection was lost and her efforts to call back

unsuccessful.   Eight minutes later, Victim’s friend Timothy Booth called Victim’s phone.

Northcutt answered. Booth said he was surprised because Victim and Northcutt did not get

along well. Northcutt told Booth that Victim might need some help back on the side of the road

but Northcutt would not provide Booth with Victim’s location despite Booth’s repeated requests.

Eventually, Victim was sighted by a passing truck driver who called 911.

                                        Standard of Review

       A trial court's decision regarding the admissibility of evidence is reviewed for an abuse of

discretion. State v. Winfrey, 337 S.W.3d 1, 5 (Mo. banc 2011). A trial court abuses its discretion

only if its decision to exclude evidence is “clearly against the logic of the circumstances and is so

unreasonable as to indicate a lack of careful consideration.” Mitchell v. Kardesch, 313 S.W.3d
667, 675 (Mo. banc 2010). Evidentiary error is reviewed “for prejudice, not mere error,” and

error is only prejudicial if the court's error affected the outcome of the trial with “reasonable

probability” and deprived the defendant of a fair trial. State v. Clark, 364 S.W.3d 540, 544 (Mo.

banc 2012).

                                             Analysis

   1. Point One – Northcutt’s text messages with Smith

       Northcutt concedes that he failed to object to the admission of the text messages at issue

which were contained in State’s exhibit 42 and therefore he seeks our review for plain error.




                                                 3
Supreme Court Rule 30.20 grants this Court the authority to consider “plain errors affecting

substantial rights.” See State v. DeWeese, 79 S.W.3d 456, 457 (Mo. App. W.D. 2002). Under

Rule 30.20, plain error review involves a two-step process. State v. Kidd, 75 S.W.3d 804, 811

(Mo. App. W.D. 2002). First, the reviewing court must determine whether plain error has

occurred. DeWeese, 79 S.W.3d at 457. Plain error is error that is evident, obvious, and clear.
Id. Second, if this Court finds that plain error occurred, it may reverse if it concludes that the

error resulted in a miscarriage of justice or a manifest injustice, which requires more than a mere

showing that the defendant was prejudiced. State v. Creamer, 161 S.W.3d 420, 427 (Mo. App.

W.D. 2005). To obtain a new trial on direct appeal based on a claim of plain error, the appellant

must show that the error was outcome determinative. State v. Wood, 580 S.W.3d 566, 579 (Mo.

banc 2019).

       We are dubious whether Northcutt is entitled even to plain error review. He told the

court that he had no objection to the admission of the text messages exchanged between he and

Smith. Plain error review does not apply when a party affirmatively states that it has no

objection to evidence an opposing party is attempting to introduce. State v. Johnson, 284 S.W.3d
561, 582 (Mo. banc 2009).

       Nevertheless, even if we were to consider plain error review, Northcutt is not entitled to

any relief because he cannot make the required showing of a manifest injustice or miscarriage of

justice since the alleged hearsay contained in those text messages was merely cumulative to the

testimony Detective Splittorff had already offered. “An allegedly wrongful admission of hearsay

evidence does not constitute plain error if such testimony is merely cumulative to other evidence

properly admitted.” State v. Goodwin, 43 S.W.3d 805, 818 (Mo. banc 2001). When the State

sought to question Detective Splittorff regarding the contents of the challenged text messages,




                                                4
the detective had already testified in detail, based on other properly admitted phone records,

regarding Northcutt’s and Smith’s cell phone locations during the time of the murder and

furthermore, the contested text messages were similar in tone to those between Northcutt and

Clark which had previously been admitted.

        Likewise, the Northcutt-Smith text messages were largely cumulative inasmuch as

Northcutt confessed voluntarily to police that he was in the trunk of Smith’s vehicle, that he and

Smith had exchanged text messages during that time, and that he had stabbed Victim. See Id.

    2. Point Two – Northcutt’s pre-Miranda disclosure to police of his cell phone number

        Northcutt claims the trial court erred in admitting his statement to Detective O’Neill in

which he disclosed his cellular phone number before the detective had given Northcutt the

Miranda warnings.

        At the outset, we are again doubtful whether Northcutt preserved this claim of error.

While Northcutt indeed moved pretrial to suppress his statement to the detective which contained

his cell phone number, he was still required to make a specific objection when the evidence was

offered at trial in order to preserve the issue for appellate review. State v. Cook, 273 S.W.3d
562, 568 (Mo. App. E.D. 2008). Here, Northcutt’s objection when the statement was introduced

at trial was “[s]ubject to what we put on the record already no additional objection.” From our

review of the record, it is not altogether clear to what this statement refers and whether it may be

considered. But we will give Northcutt the benefit of the doubt and consider the merits of this

point of error.

        So, regarding the trial court’s decision to allow into evidence his statement to the

investigating officer that included his cell phone number, we consider both the evidence

presented at the suppression hearing as well as at trial to determine whether sufficient evidence




                                                 5
exists in the record to support the trial court’s ruling. State v. Gaw, 285 S.W.3d 318, 319 (Mo.

banc 2009). The facts and the reasonable inferences from those facts are considered favorably to

the trial court’s ruling, and contrary evidence and inferences are disregarded. Id. Deference is

given to the trial court’s superior opportunity to determine the credibility of witnesses. Id. at

320. This Court gives deference to the trial court’s factual findings but reviews questions of law

de novo. Id.

       Viewed in that context, Northcutt’s claim is without merit for at least three reasons. First,

at the stage of the investigation in which Northcutt made the statement at issue, Miranda

warnings were not required.      Questions designed to elicit basic background and pedigree

information are within the “routine booking exception” to Miranda and Missouri courts have

held that questions seeking background information on a defendant do not constitute

interrogation under Miranda. See State v. Ream, 223 S.W.3d 874, 875-76 (Mo. App. S.D. 2007).

       Second, the record here demonstrates that investigators were already aware of Northcutt’s

phone number so therefore his claim at best would be considered harmless error. Under the

harmless error standard, the State must demonstrate beyond a reasonable doubt that the error

complained of did not contribute to the verdict obtained. State v. Ramirez, 447 S.W.3d 792, 797

(Mo. App. W.D. 2014). And when evidence challenged on constitutional grounds is cumulative

of other properly admitted evidence, the disputed evidence could not have contributed to the

defendant’s conviction and is harmless beyond a reasonable doubt. Id. at 798.

       Finally, Northcutt gave a post-Miranda confession that he was in the trunk of the car and

that he stabbed Gernigan. He does not challenge the admissibility of that confession. Given that

confession, Appellant’s acknowledgement of his phone number cannot be said to have

contributed to the verdict.




                                                 6
                                           Conclusion

       Finding no error, we affirm the judgment of the trial court.




                                                     ______________________________
                                                     James M. Dowd, Judge

Angela T. Quigless, P.J., and
Kurt S. Odenwald, J., concur.




                                                7